This appeal involves the same order involved in the case No. 7593, In re Administration of the Beresford Holding Corporation (Appeal by J.A. Ontjes), 62 S.D. 238, 252 N.W. 635. When Ontjes filed the final account of his administration of the trust referred to in the opinion in case No. 7593, he asked that he be allowed a reasonable compensation for the services he had rendered to the trust estate. After a hearing the court made its order wherein Ontjes was allowed the sum of $6,983.81 as reasonable compensation for services rendered and expenses incurred in handling and liquidating the assets of the said trust, from which amount there was deducted the sum of $3,000, which was the bonus money for which Ontjes had failed to account and referred to in the opinion in case No. 7593, which left a balance due Ontjes in the sum of $3,983.81. The court ordered this last-mentioned amount paid to Ontjes as a preferred claim out of the assets of the trust estate. This is an appeal from this portion of the order.
Upon the record as presented we are of the opinion that that portion of the order appealed from must be, and it is, affirmed.
All the Judges concur. *Page 241